Title: From Alexander Hamilton to Ebenezer Stevens, 5 June 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York June  5. 1799  
          
          I send you returns of the 1 of May 1799 to be disposed of according to your general instruction
          I observe a considrable deficiency of some articles particularly powder. Before you transmit the returns you will examine them particularly and report to me a statement of such articles as you are of opinion ought to be forwarded. The Garrison may be considered as consisting of Two hundred & fifty rank & file with a proportion of Officers.
          With consideratn I am Sir Yr. Obed Sr
           Col Stevens 
        